Citation Nr: 0121435	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  94-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1972.

The question of entitlement to service connection for a 
psychiatric disorder-to include PTSD--previously has been 
considered and denied.  In August 1978, the RO denied a claim 
of service connection for an acquired psychiatric disorder.  
Thereafter, in March the RO denied a claim for service 
connection for an acquired psychiatric disorder and, in 
December 1981, denied service connection for PTSD.  And, in 
September 1984, the Board denied the veteran's appeal of a 
January 1982 RO decision that had denied service connection 
for an acquired psychiatric disorder.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1993 decision that denied the 
veteran's application to reopen a claim of service connection 
for an acquired psychiatric disorder, to include PTSD.  In 
August 1996 and May 1998, the Board remanded the issue.  For 
reasons explained below, the Board has recharacterized the 
appeal as involving the two separate issues listed on the 
cover page of the decision.   

The Board notes that, most recently, in May 2001, the RO 
characterized the claim simply as "service connection for 
post-traumatic stress disorder," which indicates that the 
claim was reopened.  The Board emphasizes, however, that the 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Hence, 
regardless of the RO's actions, the Board must initially 
address the question of whether "new and material" evidence 
has been presented.  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  

The Board's decision on the issue petition to reopen the 
claim for service connection for PTSD is set forth below, 
whereas the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
an acquired psychiatric disorder other than PTSD is addressed 
in the remand following the decision.  


FINDINGS OF FACT

1.  In December 1981, the RO denied service connection for 
PTSD, and the Board most recently denied service connection 
for an acquired psychiatric disorder in September 1984; there 
was then no evidence of a diagnosis of PTSD of record.

2.  New evidence submitted since the RO's December 1981 
denial and the Board's September 1984 denial-specifically, 
which reflects diagnoses of PTSD relating to military 
service-is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for PTSD.

3. Although the evidence demonstrates that the veteran served 
in the infantry
in service, and that his unit performed combat support 
functions in Vietnam, there is no evidence that he "engaged 
in combat with the enemy." 

4.  None of the veteran's claimed in-service stressful 
experiences in Vietnam have been corroborated by supporting 
evidence.


CONCLUSIONS OF LAW

1.  The RO's December 1981 denial of service connection for 
PTSD, and the Board's September 1984 decision denying service 
connection for an acquired psychiatric disorder are final.  
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1100, 20.1103 (2000).

2.  Since the last prior final denials of the claim, new and 
material evidence to reopen the claim for service connection 
for PTSD has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991& Supp. 2000); 38 C.F.R. § 3.156 (2000).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

A grant of service connection for PTSD requires a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2000).  

In connection with the current appeal, the veteran now 
contends that he has PTSD as a result of his service in the 
Republic of Vietnam.  However, service connection for an 
acquired psychiatric disorder-to specifically include PTSD-
previously has been considered and denied.  In August 1978, 
the RO denied a claim of service connection for an acquired 
psychiatric disorder.  Thereafter, in March the RO denied a 
claim for service connection for an acquired psychiatric 
disorder and, in December 1981, denied service connection for 
PTSD.  And, in September 1984, the Board denied the veteran's 
appeal of a January 1982 RO decision that had denied service 
connection for an acquired psychiatric disorder.

The veteran did not appeal the December 1981 denial of 
service connection for PTSD.  Hence, that decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Likewise, the veteran has not requested reconsideration of 
the Board's September 1984 denial of service connection for 
any acquired psychiatric disorder (which, would appear to 
include, by implication, PTSD), and no other exception to 
finality applies.  Hence, that decision is also final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

Given the prior final denials, the veteran's current claim 
for service connection for PTSD may now be considered only if 
new and material evidence has been associated with the claims 
file since those denials.  See 38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

"New and material evidence" is defined, by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000) (Emphasis added).

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Using these guidelines, the Board has compared the evidence 
of record at the time of the RO's December 1981 decision and 
the Board's September 1984 denial. Board decision, and the 
additional evidence subsequently associated with the claims 
file.  

Evidence previously included service medical records, private 
medical records and letters, dated from March 1978 to 
November 1981, VA examination reports, dated in August 1980 
and November 1981, eight lay statements dated in July 1982, 
one lay statement dated in March 1983, numerous written 
statements from the veteran, and testimony at a November 1983 
personal hearing.  While the medical records show the 
veteran's complaints and/or treatment for a number of 
psychiatric disorders variously diagnosed (including 
schizophrenia, psychoses, and drug and alcohol addiction) 
they were negative for complaints or treatment for a 
psychiatric disorder diagnosed as PTSD or an opinion relating 
a PTSD to military service.  The Board notes that, while the 
record at that time included a July 1981 letter from the 
Mental Health Clinic in Flint, Michigan (hereinafter "Flint 
MHC"), that reported that the veteran ". . . is suffering 
from chronic anguish related to Post Traumatic Stress 
Disorder," it did not provide VA with a clear diagnosis of 
PTSD; it only reported that the veteran had PTSD like 
symptoms.  Likewise, the letter did not provide a clear 
opinion that the veteran's current psychiatric disorder was 
related to his in-service experiences. 

Evidence subsequently associated with the claims file 
includes medical records that show, for the first time, 
complaints and/or treatment for adverse symptomology 
specifically diagnosed as PTSD, beginning in January 1991.  
See private treatment records from Genesee County Community 
Mental Health Services dated in January 1991, November 1992, 
September 1993, and October 1993; psychiatric evaluation from 
Dr. R. Kilaru, Psychiatrist, dated in March 1994; letter from 
David W. K. Lee, M.D., dated in June 1994; private treatment 
records from the Psychiatric Consultation Center, dated in 
February 1995; letter from Richard L. Weiss, Ph.D., L.P.C., 
dated in November 1995; private psychiatric evaluation dated 
in July 1996; VA examination dated in June 1997; Social 
Security Administration (SSA) examinations dated in May 1991, 
May 2000, and July 2000; and records from Ability Management 
Association dated in January and February 2001.  The record 
also contains, for the first time, medical opinions that 
appear to relate the veteran's PTSD to some of the 
experiences the veteran claim took place while in military 
service.  See June 1994 letter from Dr. Lee; February 1995 
treatment record from the Psychiatric Consultation Center, 
November 1995 letter from Dr. Weiss; July 1996 private 
psychiatric evaluation; June 1997 VA examination report; July 
2000 SSA examination; and January and February 2001 records 
from Ability Management Association.

In short, the evidence previously of record did not contain a 
confirmed diagnosis of PTSD or any medical opinion relating 
the veteran's PTSD to some of the experiences the veteran 
claimed took place while in military service.  Since the 
prior denials referred to above, additional medical records 
have been received reflecting both diagnoses of PTSD and 
medical evidence suggesting a relationship between such 
condition and the veteran's military service.  The Board 
finds that the newly received medical evidence is new and 
material as defined by regulation.  See 38 C.F.R. § 3.156(a).  
In other words, such evidence bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  Moreover, as the evidence 
demonstrates post-service complaints and treatment for a 
psychiatric disorder diagnosed as PTSD that were not 
previously shown, as well as a nexus opinion, this newly 
received evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  Id.  The Board concludes that the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for PTSD, and the claim is hereby 
reopened.  Hence, the claim for service connection must be 
considered on the merits.

B.  Merits Consideration

At the outset, the Board notes that, because the RO has 
adjudicated the claim for service connection for PTSD on a de 
novo basis, there is no prejudice to the veteran in 
proceeding to a merits consideration of that claim.  

As a further preliminary matter, the Board finds that a 
remand of the claim for service connection for PTSD for 
additional development is not warranted.  In this regard, the 
Board acknowledges that, on November 9, 2000 (during the 
pendency of this appeal), the President signed into law the 
Veterans Claims Assistance Act of 2000, which contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  

However, the Board concludes that the new law does not 
preclude it from proceeding to an adjudication of the 
veteran's claim for service connection because the 
requirements of the new law have been satisfied.  By the RO 
rating decision on appeal, the Statement of the Case (SOC), 
and the Supplemental Statements of the Case (SSOC) furnished 
the veteran and his representative, the RO has provided 
notice of the information and evidence necessary to 
substantiate his claim.  Significantly, in the May 2001 SSOC, 
the RO cited specific provisions of the new law, and invited 
the veteran to inform it of any additional evidence or 
information that he wanted the RO to obtain for him; the 
veteran indicated that he had nothing further to add about 
the issue.  In connection with the issue on appeal, pertinent 
medical evidence (to including diagnoses of PTSD and medical 
opinion that appears to relate PTSD to the veteran's military 
service) has been associated with the claims file, and there 
is no indication that there is any outstanding evidence that 
is necessary for an equitable adjudication of the issue on 
appeal.  Finally, the veteran has had an opportunity to 
testify at a hearing on appeal, and, as addressed below, the 
RO has undertaken appropriate development in an attempt to 
verify the veteran's alleged combat service and/or the 
occurrence of specific in-service stressful experiences that 
he claims have culminated in a diagnosis of PTSD.  Under 
these circumstances, the Board finds that the claim is ready 
to be considered on the merits.

The veteran contends that he has PTSD that is attributable to 
stressful events he experienced while stationed off the 
waters of the Republic of Vietnam on the USS Iwo Jima and USS 
New Orleans during 1971.  In support of his claim that he 
experienced such events, he provided written statements, a 
history at VA examinations and in private medical records, 
and his testimony at personal hearings.  

Specifically, the veteran reported that during 1971, he was 
assigned to a Battalion Landing Team aboard Helicopter 
Landing Ships off of the coast of the Republic of Vietnam.  
Next, he reported that he participated in either two or three 
helicopter assaults from his ship into the Republic of 
Vietnam and that during those times he and his fellow Marines 
were armed and were charged with security for the helicopter 
landing areas.  Moreover, the veteran reported that on one 
occasion, he and a friend named "[redacted]" (a/k/a " [redacted] 
[redacted]," a/k/a " [redacted]") were getting water when 
"[redacted]" stepped on a land mine approximately 60 yards from 
where he was standing, was blown-up, and either badly wounded 
of killed.  On another occasion, the veteran reported that he 
remembered being splashed with blood and bone when a soldier 
he was with was struck by enemy gunfire while they were 
running to get on board a helicopter.  On yet other 
occasions, the veteran reported being out on patrols and 
entering villages where he would hear children crying.  The 
veteran also reported another incident, possible while in 
training in the Philippines, when he saw a soldier 
accidentally shot in the chest while changing the barrel of a 
M50 machine gun.  While the actual time the veteran spent in 
the Republic of Vietnam varied (10 minutes (see November 1983 
personal hearing) and three months (see October 1994 personal 
hearing)) and the number of helicopter assaults he 
participated in also varied (either three (see VA Form 9) or 
2 (see April 2001 personal hearing)), nonetheless he 
indicated that he participated in several helicopter assaults 
which took place from May 1, 1971, to May  2, 1971, May 20, 
1971, to May 22, 1971, and from June 24, 1971, to June 26, 
1971.

As indicated above, a grant of service connection for PTSD 
requires a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  The Board 
acknowledges that the record includes diagnoses of PTSD which 
appear to be medically related to the veteran's military 
service (see June 1994 letter from Dr. Lee; February 1995 
treatment record from the Psychiatric Consultation Center, 
November 1995 letter from Dr. Weiss, a July 1996 private 
psychiatric evaluation; June 1997 VA examination report; July 
2000 SSA examination; and January and February 2001 records 
from Ability Management Association).  Assuming, for the sake 
of analysis, that this evidence satisfies the first criterion 
of section 3.304(f), the question remains as to as to whether 
there is credible evidence that the claimed in-service 
stressor(s) (which, by implication, underlie(s) the diagnosis 
of PTSD) actually occurred, the second criterion under 
section 3.304(f).  
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen, 10 Vet. App. at 145; Zarycki, 6 
Vet. App. at 98.  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony or statements.  See Cohen, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

The veteran's DD Form 214 and copies of some of his personnel 
records reveal that his military occupational specialty (MOS) 
was infantryman.  Such an MOS is, traditionally, associated 
with combat service.  In this case, however, the evidence 
indicates that, while the veteran's unit performed combat 
support, there is no indication that either the veteran's 
unit (or the veteran, himself), actually engaged in combat 
with the enemy.  While the veteran has asserted that "Combat 
Service Code 9" in his service personnel records demonstrate 
his combat service, these records show only that he was 
assigned to a Battalion Landing Team aboard Helicopter 
Landing Ships in 1971.  Moreover, despite the veteran's 
assertions that he was awarded the Combat Action Ribbon, he 
has not provided any evidence to support such assertions, and 
the only citations reflected in his military records-the 
Vietnam Service Medal, National Defense Service Medal, and 
the Good Conduct Medal-are not indicative of any combat 
service.  Furthermore, there is no evidence establishing the 
occurrence of any of the veteran's specifically claimed in-
service stressful experiences, to include coming under enemy 
assault, or the deaths of either of the veteran's former 
service comrades.

A NAVMC 118(11) (Administrative Remarks), contains an entry 
of "Combat Service Code 9."  A partial copy of the Marine 
Corps Manpower Systems Code Manual reported that the above 
entry indicated that the recipient served less than a six-
month tour in the Republic of Vietnam. 

A NAVMC 118(3) shows that the veteran was assigned to Company 
D, BLT, 1st Battalion, 9th Marine, 3rd Marine Division from 
March 1971 to June 1971, to Company D, 1st Battalion, 9th 
Marine, 3rd Marine Division from July 1971 to September 1971, 
to "Sub-Unit, One H&S Co[mpany], 1/9" from October 1971 to 
November 1971, to "H&S Co[mpany], SU 1, 1/9" in early 
November 1991, and to Company D, 1st Battalion, 9th Marine, 3rd 
Marine Division, from November 1971 to February 1972.

A NAVMC 118(9) (Combat History-Expeditions-Awards Record) 
reflects the presence of the veteran in the contingent waters 
of the Republic of Vietnam for four days in May 1971 and for 
three days in June 1971.  Specifically, it shows that the 
ship the veteran was aboard at these times participated in 
combat support operations in the contingent waters of the 
Republic of Vietnam from May 1, 1971, to May  2, 1971, 
May 20, 1971, to May 22, 1971, and from June 24, 1971, to 
June 26, 1971.

A NAVMC 118(17) (Sea and Air Travel-Embarkation Slips) shows 
that the veteran embarked on board the USS Iwo Jima in 
Okinawa on March 11, 1971.  He thereafter arrived and 
disembarked in the Philippines on March 15, 1971.  
Subsequently, he was aboard the USS Iwo Jima from March 24, 
1971, to April 17, 1971.  At this time, the veteran both 
boarded and departed the ship while it was in the 
Philippines.  Similarly, a NAVMC 118(17) shows that the 
veteran embarked on board the USS New Orleans in Okinawa on 
May 16, 1971, and thereafter arrived and disembarked in the 
Philippines on June 1, 1971.  He thereafter boarded the USS 
New Orleans on June 24, 1971, while in the Philippines and 
departed on June 29, 1971, while in Okinawa.

In November 1998, in reply to a request for information to 
verify the veteran's alleged combat service or specific in-
service stressful experiences, 's stressors, the Headquarters 
United States Marine Corps forwarded battalion command 
chronologies for the 1st Battalion, 9th Marines (1/9) for May 
to June 1971.  The Board notes that command chronologies 
reported, among other things, that on May 1, 1971, ships 
carrying the 1st Battalion, 9th Marines passed through the 
contiguous waters of the Republic of Vietnam, on May 21, 
1971, they conducted training exercises in the waters 
contiguous to Danang, Republic of Vietnam, and on June 24, 
1971, ships carrying the 1st Battalion, 9th Marines passed 
through the contiguous waters of the Republic of Vietnam.  
They also report that, from June 3 to June 21, 1971, the 1st 
Battalion, 9th Marines were engaged in training exercises in 
the Philippines.  These records contain no information to 
corroborate any of the veteran's claimed in-service stressful 
experiences.  

In August 1999, in reply to a requests for information to 
verify the veteran's claim that a friend named "[redacted]," a/k/a 
" [redacted]," and a/k/a " [redacted]" had been killed 
or wounded in action, the Headquarters United States Marine 
Corps conducted a search of Marine Corps casualty reports 
from Southeast Asia as well as the Directory of Names on the 
Vietnam War Memorial and were "unable to identify a [redacted] 
[redacted], or derivations of than name. . ." as a United States 
Marine Corps casualty.

In July 2000, in reply to a request for ship logs for the USS 
Iwo Jima for April 30 to May 3, 1971, and for the USS New 
Orleans for May 19 to May 23, 1971, and from June 23 to 
June 27, 1991, the Naval Historical Center forwarded copies 
of the requested deck logs to the RO.  

Deck logs for the USS Iwo Jima show that from April 30 to 
May 31, 1971, show, among other things, that from May 1 to 
May 2, 1971, the ship conducted tactical maneuvers and/or 
flight operations; on May 20, 1971, the ship was in Danang 
Harbor, Republic of Vietnam; on May 21, 1971, the ship 
steamed for the Philippines; on May 22, 1971, the ship was 
docked in the Philippines; and on May 23, 1971, the ship 
steamed for Hawaii.

Deck logs for the USS New Orleans, dated from May 19 to 
May 31, 1971, show, among other things, that on May 19, 1971, 
elements of battalion landing team 1/9 embarked at Okinawa, 
the ship's destination was the Philippines; from May 20 to 
May 24, 1971, the shipped steamed from the Philippines to 
Taiwan with elements of the 1/9 and during that time carried 
out flight training; from May 24, to May 29, 1971, the ship 
was moored in a Taiwan harbor; and on May 29, 1971, the ship 
steamed towards the Philippines with elements of the 1/9 
aboard.  Moreover, deck logs for that ship dated from June 1 
to June 27, 1971, show, among other things, that from June 1 
to June 14, 1971, the ship was moored in the Philippines and 
elements of battalion landing team 1/9 were aboard; from 
June 14 to June 19, 1971, the ship steamed too and conducted 
training in a Philippines training area; from June 19, to 
June 24 1971, the ship was moored in the Philippines; and on 
June 24, 1971, ship steamed from the Philippines to Okinawa 
with elements of battalion landing team 1/9 on board. 

In short, these records confirm that the veteran was on board 
the USS Iwo Jima from March 11, 1971, to March 15, 1971, and 
from March 24, 1971, to April 17, 1971, and was aboard the 
USS New Orleans from May 16, 1971, to June 1, 1971, and from 
June 24, 1971, to June 29, 1971.  Moreover, the RO, using the 
veteran's description of his stressors, contacted the 
Headquarters United States Marine Corps and the Naval 
Historical Center.  The records obtained from the 
Headquarters United States Marine Corps and the Naval 
Historical Center show that elements of the 1st Battalion, 9th 
Marines were aboard the USS Iwo Jima in May 1971 and the USS 
New Orleans during June 1971.  The records also show that 
ships carrying member of the 1st Battalion, 9th Marines were 
in the waters off the coast of the Republic of Vietnam during 
May and June 1971 and elements of the 1st Battalion, 9th 
Marines conducted training in the waters off the coast of the 
Republic of Vietnam and in the Philippines during May and 
June 1971.  However, while the veteran claimed that he 
participated in at least two helicopter assaults into the 
Republic of Vietnam, on one occasion had a friend wounded or 
killed after stepping on a land mine, on another occasion was 
splashed with blood when a fellow solder was shot while they 
were under fire and running to get on board a helicopter, and 
on yet another occasions saw a soldier shot by accident while 
in training in the Philippines, nothing in any of the service 
records, the command chronologies for the 1st Battalion, 9th 
Marines, the deck logs for the USS Iwo Jima, or the deck logs 
for the USS New Orleans supports these assertions.

Under these circumstances, and despite the RO's efforts to 
assist the veteran in the development of the claim, and 
notification of what was needed to support the claim, the 
Board finds that the record does not support the veteran's 
assertions that he engaged in combat with the enemy (to which 
a claimed stressor is related), or establish the occurrence 
of any of the specifically claimed in-service stressful 
experiences.  There is, thus, no credible evidence to 
established that the veteran's claimed stressors occurred, a 
necessary requirement for a grant of service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  

Thus, notwithstanding the fact that at least one VA physician 
and multiple private health professionals have accepted the 
veteran's description of his in-service experiences as 
credible and as providing a basis for diagnosing PTSD, VA is 
not bound by those opinions.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  The fact remains that, aside from the 
question of diagnosis, the explicit regulatory criteria for a 
grant of service connection are not met, and, on that basis, 
the claim must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for PTSD, and, to this 
extent, the appeal is granted.

Service connection for PTSD is denied.

REMAND

As regards the matters of service connection for an acquired 
psychiatric disorder other than PTSD, in August 1996, the 
Board remanded this matter to the RO, in part, so that the RO 
could obtain the name of the veteran's pre-service family 
physician as well copies of his relevant treatment records.  
However, neither the name of the physician nor his treatment 
records were obtained and associated with the claims file.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As the RO has not fully 
complied with the terms of an earlier remand, another remand 
is warranted.  The Board also finds, as explained below, that 
further development with respect to this issue is warranted.  

, particularly given the need for further development as 
indicated below.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106.

Service medical records do not document any complaints, 
findings, diagnoses, or treatment of any psychiatric 
disorder, other than an August 1970 enlistment examination 
noting a history of anxiety.  Moreover, post-service medical 
records are negative for complaints, diagnoses, or treatment 
for a psychiatric disorder until 1977.  However, post-1977, 
they reflect several psychiatric diagnoses including 
schizophrenia.  See VA examinations dated in August 1980, 
November 1981, November 1993, and June 1997; private 
treatment records from Flint MHC dated in April 1979 and 
February 1981; March 1980 letter from Dixie Moore, Ph.D.; 
March 1981 letter from Dr. Ucer, November 1981 letter from 
Dr. Finkelstein; treatment records from Genesee County 
Community Mental Health Services dated in August and October 
1993; SSA examinations dated in May 1979, July 1979, 
September 1980, and December 1981; and records from Ypsilanti 
State Hospital dated in October 1979 and February 1980.  
Moreover, at least one physician reported that he had treated 
the veteran for psychiatric problems since September 1975 
and, if fact, the veteran had had psychiatric problems since 
his graduation from high school.  See March 1981 letter from 
Dr. Ucer.

Likewise, except as reported below, none of the medical 
records currently found in the record contain an opinion as 
to the origins or etiology of the veteran's current 
psychiatric disorders (other than PTSD).  Specifically, an 
October 1979 record from Ypsilanti State Hospital reported, 
as to the veteran's current mental problems (i.e., psychosis, 
probably schizophrenia), that "[t]here may be some 
relationship to his time in service, but no information is 
currently available about that period."  In a May 1980 letter 
from the Flint MHC, it was opined that they "feel strongly 
that his psychiatric problems occurred while in the 
military."  And, a November 1981 letter from Lionel 
Finkelstein, M.D., included the following opinion, ". . . it 
is likely that his experiences in the service may have served 
to precipitate his mental illness or to add to a preexisting 
predisposition to schizophrenia." 

However, a review of the record on appeal shows that, while 
the RO obtained some records from Ypsilanti State Hospital, 
dated in 1979 and 1980, and some Flint MHC treatment records, 
numerous other records from the time period directly after 
the veteran's separation from military service, which records 
may shed some light as to the origins or etiology of the 
veteran's current psychiatric disorder, have not been 
obtained and associated with the record.  Specifically, a 
review of the record on appeal shows that the veteran 
obtained psychiatric treatment at Hurley Medical Center in 
1976 and McLaren General Hospital in 1977.  The record 
thereafter shows that he received psychiatric treated from a 
Dr. Ucer from September 1975 to May 1979.  Additionally, the 
records shows that he obtained pre-1980 treatment from a Dr. 
Hafez with the Fifth Avenue Community Mental Health Clinic 
and underwent psychiatric testing at the Forensic Center in 
March 1980.  In addition, the record shows that he received 
treatment at the Flint MHC from 1977 to 1994 and was 
hospitalization at Ypsilanti State Hospital from October 1979 
to February 1980.  The veteran also testified that he had had 
therapy for approximately two and a haft years (from 
approximately 1977 to 1978) with a Bill Payne.  Moreover, 
records obtained from the SSA show the veteran received help 
from the TEP - Rainbow Connection as well as the Michigan 
Rehabilitation Services.  Furthermore, personal hearing 
testimony and other evidence found in the claims file reveals 
that the veteran claimed to had been treated for psychiatric 
disorders by Drs. Joglacer, Rofez, Vergough, Lee, Kim, and 
Elaine Trippi.  

Therefore, on remand, the Board finds that the RO should 
obtain and associate with the record all of the veteran's 
records from all of the above sources.  38 C.F.R. § 19.9 
(2000).  

Furthermore, if the RO determines that new and material 
evidence sufficient to reopen the claim has been obtained 
(see 38 C.F.R. § 3.156), the RO should arrange for the 
veteran to undergo a VA examination to obtain a medical 
opinion as to the relationship, if any, between any current 
acquired psychiatric disorder (other than PTSD) and his 
active military service.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report to the scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
sent to him concerning such examination.

While the matter is in remand status, and to ensure 
compliance with the Veterans Claims Assistance Act of 2000, 
the RO should also undertake any other indicated development 
and/or notification prior to readjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1. The RO should contact Erol Ucer, M.D., 
and the veteran and obtain the name 
and address of the veteran's pre-
service family physician.  The RO 
should thereafter obtain and associate 
with the claims file all outstanding 
pertinent medical records from that 
physician.

2. The RO should undertake all necessary 
development to obtain and associate 
with the claims file all outstanding 
pertinent medical records, to 
specifically include 1976 treatment 
records from Hurley Medical Center, 
1977 treatment records from McLaren 
General Hospital, 1975 to 1979 
treatment records from Dr. Ucer, 1977 
to 1994 treatment records from Flint 
MHC, all treatment records held by Dr. 
Hafez (Fifth Avenue Community Mental 
Health Clinic), March 1980 records 
from the Forensic Center, October 1979 
to February 1980 hospitalization 
records for Ypsilanti State Hospital, 
all therapy records held by Bill Payne 
(dated from approximately 1977 to 
1978), all records held by TEP - 
Rainbow Connection, all records held 
by the Michigan Rehabilitation 
Services, and any other treatment 
records held by Drs. Joglacer, Rofez, 
Vergough, Lee, Kim, and Elaine Trippi.  
The RO should also obtain all 
outstanding pertinent medical records 
from any VA facility(ies) and any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, 
or the search for any such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records to 
support his claim, and the RO should 
afford him the opportunity to do so.

3. If the RO determines that new and 
material evidence to reopen the claim 
has been presented, the RO should 
arrange for the veteran to undergo a 
comprehensive VA examination by an 
appropriate VA specialist to determine 
the current nature and etiology of any 
current psychiatric disability other 
than PTSD (to comply with Veterans 
Claims Assistance Act of 2000).  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
furnished to, and be reviewed by, the 
physician designated to examine the 
veteran.  All indicated tests and 
studies, to include psychological 
testing, should be accomplished, and 
all clinical findings should be 
reported in detail.  After examination 
of the veteran and consideration of 
his pertinent history, the physician 
should identify all current 
psychiatric disability other than 
PTSD, and provide an opinion as to 
whether, with respect to each 
diagnosed disability, it is at least 
as likely as not that any such 
disability is the result of injury or 
disease incurred in or aggravated 
during the veteran's active military 
service.  The typewritten report of 
examination must include all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

5. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

7. After completion of the above 
requested development, and any other 
indicated development and/or 
notification action, the RO should 
adjudicate the claim on appeal in 
light of all pertinent evidence and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determination.

8. If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 


